United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21218
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EDDIE GREEN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-73-1
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Eddie Green (“Green”) appeals his conviction for being a

felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) and § 924(a)(2).   Green contends that 18 U.S.C.

§ 922(g)(1) is unconstitutional.   Green acknowledges that his

appellate arguments are foreclosed by circuit precedent.

Nevertheless, Green seeks to preserve the issues for Supreme

Court review.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21218
                                -2-

     This court has repeatedly emphasized that the

constitutionality of 18 U.S.C. 922(g) is not open to question.

See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001), cert. denied, 534 U.S. 1150 (2002).   Because the factual

basis indicated that the firearm Green possessed was not

manufactured in Texas, Green’s conviction was supported by the

evidence.   See United States v. Rawls, 85 F.3d 240, 242 (5th Cir.

1996).

     AFFIRMED.